Citation Nr: 9909432	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  95-38 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to July in 1968.

This appeal arises from a May 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The veteran completed a timely appeal 
of this rating decision, and, in a May 1997 decision, the 
Board of Veterans' Appeals (Board) determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for a back 
disorder.  The veteran subsequently appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court) (previously the United States Court of Veterans 
Appeals).  In an October 1998 decision, the Court vacated and 
remanded the May 1997 Board decision.  


FINDINGS OF FACT

1.  In a February 1977 decision, the Board denied service 
connection for residuals of a back injury.

2.  Evidence submitted since the February 1977 Board decision 
is new and bears directly and substantially on the question 
of whether the veteran incurred a back disorder as a result 
of service.


CONCLUSIONS OF LAW

1.  The February 1977 Board decision denying service 
connection for residuals of a back injury is final.  38 
U.S.C.A. § 7104 (West 1991).

2.  The evidence received since the February 1977 Board 
decision which denied service connection for residuals of a 
back injury is new and material; the veteran's claim for that 
benefit has been reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991); see also 38 C.F.R. §§ 20.302, 
20.1103 (1998).  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which provides, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration. 
38 C.F.R. § 3.156(a) (1998).  Such evidence is neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  See generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the RO initially denied service connection for 
residuals of a back injury in a December 1975 rating decision 
on the basis that the service medical records were negative 
for treatment or a diagnosis of back pathology, and there was 
no post-service evidence of a back disability other than 
scoliosis.  The veteran appealed this determination.  In 
February 1977, the Board continued the denial of the 
veteran's claim for service connection for residuals of a 
back injury on the basis that there was no evidence of 
residuals of an in-service back injury.  

In a September 1982 letter, the RO notified the veteran that 
he had not submitted new and material evidence to reopen a 
claim for service connection for a back disability.  However, 
the record does not reflect that this letter represents a 
final determination; in November 1982, the veteran submitted 
a statement which could arguably be construed as a Notice of 
Disagreement with the letter, and a Statement of the Case was 
never issued.  See 38 C.F.R. § 19.26 (1998).  As such, the 
Board finds that the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the February 1977 Board decision.

The Board observes that the veteran has submitted new medical 
evidence showing treatment for back symptomatology.  A report 
of VA hospitalization from December 1978 and January 1979 and 
VA treatment records from March and July of 1983 refer to the 
veteran's continued complaints of back pain, and a March 1983 
treatment record contains an assessment of "mental pain" 
versus "real pain" in the back.  Additionally, VA 
lumbosacral spine x-rays from February 1994 revealed profound 
generalized arthritis.  

Overall, this evidence is new to the record, and, in view of 
the less stringent standard for materiality set forth in 
Hodge v. West, the Board concludes that this new evidence 
bears directly and substantially on the question of whether 
the veteran incurred a back disorder as a result of service.  
It follows that this evidence provides a basis for reopening 
the veteran's claim for service connection for a back 
disorder.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a back disorder is reopened.


REMAND

The next step following the reopening of the veteran's claim 
is consideration of all the evidence for service connection 
on a de novo basis.  Once a claim for service connection has 
been reopened upon the presentation of new and material 
evidence, the VA must determine whether, based upon all of 
the evidence of record, the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991).  See Elkins v. West, 
No. 97-1534 (U.S. Vet. App. Feb. 17, 1999).  Only after a 
determination that the claim is well grounded may the VA 
proceed to evaluate the merits of the claim, provided that 
the VA's duty to assist the veteran with the development of 
facts pertinent to the claim has been fulfilled under 38 
U.S.C.A. § 5107(a) (West 1991).  See Winters v. West, No. 97-
2180 (U.S. Vet. App Feb. 17, 1999); see also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).

In an August 1994 statement, the veteran indicated that he 
was treated for back problems at the Marion, Illinois VA 
Medical Center (VAMC) within a year after his discharge from 
service.  He also reported treatment at this facility during 
his February 1995 VA hearing.  Although the Board has not yet 
reached a determination as to whether the veteran's claim for 
service connection for a back disorder is well grounded, the 
VA has constructive notice of any pertinent records related 
to VA treatment and must ensure that those records are 
included in the record on appeal if they are available.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Marion VAMC 
and request copies all treatment records 
for the veteran since his separation from 
service in July 1968, with particular 
attention to records from 1968 and 1969.  
Any reports received by the RO should be 
associated with the veteran's claims 
file.

2.  After completion of the foregoing 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for a 
back disorder.  The veteran and his 
representative should then be furnished 
with a Supplemental Statement of the Case 
and given the usual time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional evidence and ensure that the veteran is 
afforded all due process.  The Board intimates no opinion, 
either factual or legal, as to the outcome of the issue in 
this case.  No action is required of the veteran unless he is 
so notified by the RO.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 
- 5 -


- 1 -


